UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMay 27, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-619 WSI Industries, Inc. (Exact name of registrant as specified in its charter) Minnesota 41-0691607 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 213 Chelsea Road, Monticello, Minnesota (Address of principal executive offices) (Zip Code) (763) 295-9202 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "larger accelerated filer," "accelerated filer" and "smaller reporting company" inRule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 2,905,033 shares of common stock were outstanding as of June 21, 2012. WSI INDUSTRIES, INC. AND SUBSIDIARIES INDEX Page No. PART I.FINANCIAL INFORMATION: Item 1. Financial Statements Condensed Consolidated Balance Sheets May 27, 2012 and August 28, 2011 (Unaudited) 3 Condensed Consolidated Statements of Operations Thirteen and Thirty-nine weeks ended May 27, 2012 and May 29, 2011 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows Thirty-nine weeks ended May 27, 2012 and May 29, 2011 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited)
